
	

113 HR 1463 IH: Military Suicide Reduction Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1463
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Carson of Indiana
			 (for himself, Mr. Rangel,
			 Mr. Hastings of Florida,
			 Mr. McGovern,
			 Mr. Ryan of Ohio,
			 Mr. Lowenthal,
			 Mr. Grijalva,
			 Mr. Takano, and
			 Mr. Enyart) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to improve the
		  mental health assessments provided to members of the Armed Forces deployed in
		  support of a contingency operation.
	
	
		1.Short titleThis Act may be cited as the
			 Military Suicide Reduction
			 Act.
		2.Mental health
			 assessments for members of the Armed Forces deployed in support of a
			 contingency operation
			(a)Increased
			 assessmentsSubsection (a) of
			 section 1074m of title 10, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
					(B)by inserting after
			 subparagraph (A) the following new subparagraph (B):
						
							(B)Once during each 180-day period in which
				the member is so deployed.
							;
				and
					(2)in paragraph (2),
			 by striking subparagraph (B) and (C) and inserting
			 subparagraphs (C) and (D).
				(b)Deployment
			 assessments by medical professionalsSubsection (c) of such
			 section is amended—
				(1)in paragraph (1), by striking The
			 mental health and inserting Except as provided by paragraph (3),
			 the mental health; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)(A)If the Secretary determines that a mental
				health assessment conducted under subsection (a)(1)(B) cannot be performed by
				an individual described in clause (i) or (ii) of paragraph (1)(A), the
				Secretary shall ensure that the mental health assessment is conducted using an
				Internet-based questionnaire.
							(B)After a member completes a
				questionnaire conducted under subparagraph (A), the immediate commanding
				officer of the member shall complete a separate Internet-based questionnaire
				regarding the observations of the commanding officer with respect to the mental
				health of the member. The commanding officer may not have access to the
				questionnaire of the member conducted under subparagraph (A).
							(C)The Secretary shall ensure that the
				questionnaires conducted under subparagraphs (A) and (B) to assess a member are
				combined and such combined document is reviewed and acted upon by personnel
				described in paragraph (1)(A) in the same manner as an assessment conducted
				pursuant to subparagraph (A), (C), or (D) of subsection (a)(1).
							(D)Nothing in this paragraph may be construed
				to treat a questionnaire conducted under subparagraph (A) or subparagraph (B)
				as being exempt from Department of Defense Directive 6025.18, a successor
				directive, or any other relevant regulation regarding privacy prescribed
				pursuant to the Health Insurance Portability and Accountability Act of 1996
				(Public Law
				104–191).
							.
				(c)Uniform
			 standards assessmentsSuch section is amended—
				(1)in subsection
			 (c)(1)(D), by striking consistent and inserting
			 uniform; and
				(2)in subsection
			 (f)(1), by adding at the end the following new sentence: Such
			 regulations shall ensure that this section is carried out in a uniform manner
			 among the military departments..
				(d)Conforming
			 amendmentSubsection (d) of such section is amended by striking
			 subsection (a)(1)(C) and inserting subsection
			 (a)(1)(D).
			
